DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan (DE 102017220039B3).
	Stefan discloses a method in a system for computer-aided sheet running control in a sheet-fed printing machine, the method comprising:
                                     mechanically fixedly installing an activation sensor (FIGs. 1a-b, element 3) in the printing machine without adjustment;
                                     during a printing operation, using a measuring sensor (FIGs. 1a-b, element 1) to detect a printed sheet (FIGs. 1a-b, element 5) in the printing machine and using the activation sensor to emit an activation signal for initiating measuring performed by the measuring sensor (Abstract: The detection of the sheet 5 is achieved by the measuring sensor according to an activation signal from the activation sensor); and
                                       determining and compensating for temporal deviations of the activation signal (Abstract: For purpose of compensation, the controller calculates the correct time to issue the activation signal).
Regarding to claims 2, 3, and 8: which further comprises determining the temporal deviations of the activation signal by using a duration of the activation signal at a constant speed of the sheet-fed printing machine being scaled by a factor which further comprises determining the duration of the activation signal by using a time in which the activation sensor is active or not active during a sheet run being detected (FIG. 1a-b: The duration of the activation signal from the activation sensor corresponds to the width of the detected target facing the activation sensor 3), which further comprises using a computer to detect a duration of the activation signal at a constant speed of the sheet-fed printing machine during a learning run being separate from a normal printing operation of the sheet-fed printing machine, at the constant speed of the sheet-fed printing machine (The sheet detection is operated without the distinction between the running for learning or for printing purpose).
Allowable Subject Matter
2.	Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 4: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that using the computer to determine, during the printing operation of the sheet-fed printing machine, a current speed of the sheet-fed printing machine by forming a ratio between the detected duration of the activation signal at a constant speed in the learning run and a measured duration of the activation signal during the printing operation is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 9: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that setting the constant speed of the sheet-fed printing machine to be so low that a scanning rate of the sensors and their 
Claims 5-7 and 9 are allowed because they depend directly/indirectly on claim 4.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853